        Case 2:18-cr-00398-BLW Document 75 Filed 09/15/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 2:18-cr-00398-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 KATRINA LYNN DANFORTH,

        Defendant.



                               INTRODUCTION

      Before the Court is Defendant Katrina Lynn Danforth’s Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. 68. The

Government opposes the motion. After considering the briefing and record, the

Court will deny the motion.

                                BACKGROUND

      Ms. Danforth pleaded guilty to murder-for-hire. In February 2020, the Court

sentenced her to 120 months’ incarceration, to be followed by three years’

supervised release. As of this date, Ms. Danforth has served roughly three years of

her 10-year sentence. Her projected release date is June 27, 2027. See

https://www.bop.gov/inmateloc (last visited Aug. 18, 2021).




MEMORANDUM DECISION AND ORDER - 1
        Case 2:18-cr-00398-BLW Document 75 Filed 09/15/21 Page 2 of 5




      Ms. Danforth is incarcerated at FCI Dublin. Ms. Danforth is 33 years old

and is fully vaccinated. See Ex. A to Gvt. Response, Dkt. 71, at 227 and 238-39

(indicating that defendant received doses of the Moderna vaccine on March 31 and

April 27, 2021).

      In April 2021, Ms. Danforth asked the warden to consider her for a

compassionate release because, among other things, of her reported obesity and

asthma. See Apr. 23, 2021 Inmate Request, Dkt. 68-1.

      And in the motion filed with this Court, she says that she suffers from

chronic conditions that make her more likely to die or become seriously ill if she

contracts COVID-19. See Motion, Dkt. 68, at 6. She also says that she previously

received a positive COVID-19 diagnosis; that “no real plan exists to vaccinate all

inmates at this time;” and that “receiving the vaccination in and of itself does not

prevent re-infection and does not prevent compassionate release for high risk

individuals.” Id. at 8. She concludes that she remains at high risk even after having

been fully vaccinated. Id. at 10.

                               LEGAL STANDARD

      Defendant seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To

grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the




MEMORANDUM DECISION AND ORDER - 2
        Case 2:18-cr-00398-BLW Document 75 Filed 09/15/21 Page 3 of 5




exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” Id.;

United States v. Aruda, 993 F.3d 797, 801 (9th Cir. 2021). See also United States

v. Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019). The defendant bears the

burden of establishing that extraordinary and compelling reasons exist to justify

compassionate release. See United States v. Greenhut, 2020 WL 509385, at *1

(C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07

(9th Cir. 1998)).

                                   ANALYSIS
      Ms. Danforth has exhausted her administrative remedies and her motion is

properly before the Court.

      Turning to § 3553(a) factors, consideration of these factors do not warrant a

compassionate release. In short, she has failed to demonstrate how her release,

roughly three years into a 10-year sentence for the very serious crime of murder for

hire adequately addresses the nature and circumstances of the offense or the history

and characteristics of the Defendant. Nor has she adequately explained how a

compassionate release would reflect the seriousness of the offense, promote respect

for the law, or provide just punishment for the offense. See 18 U.S.C. §




MEMORANDUM DECISION AND ORDER - 3
        Case 2:18-cr-00398-BLW Document 75 Filed 09/15/21 Page 4 of 5




3553(a)(2)(A).

      Ms. Danforth hired someone to kill the father of her child. She repeatedly

met with the intended hitman in an effort to carry out the plan. At sentencing, the

Court expressed concern about the defendants’ lack of remorse. The sentence

handed down in 2017 was appropriate at the time and remains so today, given

defendant’s conduct. In sum, consideration of the § 3553(a) factors do not warrant

a reduction to the sentence the Court imposed. See Dkt. 397. The Court has

considered Ms. Danforth’s post-sentence conduct and medical history and finds

that they do not significantly alter the § 3553(a) analysis.

      Next, Ms. Danforth’s health conditions do not constitute extraordinary and

compelling circumstances. Given the medical records that have been provided to

the Court, it is not clear that Ms. Danforth suffers from obesity, and it appears that

her asthma is well controlled with medication. And even if she does suffer from

some health concerns, the Court cannot find that those concerns rise to the level of

an extraordinary and compelling circumstance. Further, as noted above, Ms.

Danforth is fully vaccinated against COVID-19. Finally, as set out in the

government’s response, the vaccination rate at FCI Dublin is higher than that in

Idaho. Under these circumstances, the Court will deny Defendant’s motion for

compassionate release.




MEMORANDUM DECISION AND ORDER - 4
      Case 2:18-cr-00398-BLW Document 75 Filed 09/15/21 Page 5 of 5




                                  ORDER

    IT IS ORDERED that:

    (1) Defendant Katrina Lynn Danforth’s Motion for Compassionate Release

       (Dkt. 68) is DENIED.

    (2) Defendant’s Motion For Extension of Time (Dkt. 72) is GRANTED. The

       Court considered the reply brief filed on July 7, 2021 and the supplement

       filed on August 9, 2021, see Dkts. 73 & 74, in deciding the motion for

       compassionate release.


                                          DATED: September 15, 2021


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
